—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Cirigliano, J.), rendered June 26, 1995, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that since the individual arrested for purchasing drugs from the defendant testified that he did not buy them from the defendant, this Court should set aside the verdict as against the weight of the credible evidence. However, a police officer testified that he observed the defendant engage in a drug transaction with the buyer. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contention is unpreserved for appellate review. Miller, J. P., Ritter, Thompson and Krausman, JJ., concur.